Citation Nr: 0032473	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  95-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left great toe. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to December 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Phoenix, Arizona, which denied the benefit sought 
on appeal.  
 

REMAND

The veteran claims entitlement to a compensable disability 
evaluation for service-connected residuals of a fracture of 
the left great toe.  A preliminary review of the evidentiary 
record reveals that additional development is required prior 
to adjudication of this appeal.  

First, the Board notes that, during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With regard to other specific development that should be 
conducted while this matter is in remand status, the Board 
notes that the veteran was last afforded a VA examination in 
May 1996.  At that time, the veteran presented with 
complaints of pain in his toe caused by excessive walking and 
was noted to walk with a limp.  However, it was also noted 
that the veteran had pes planus and it is unclear whether the 
veteran's limp is due to his service-connected disability or 
to his pes planus.  The veteran was diagnosed with status 
post fracture, great toe, left foot, with minimal residual.  
There was no comment by the examiner with regard to 
functional loss caused by the veteran's service-connected 
disorder, if any, to include weakness, fatigue, abnormal 
gait, or limited or painful motion.  38 C.F.R. §§ 4.40, 4.45 
(2000); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).
During a personal hearing at the RO in March 1996, the 
veteran testified that he was unable to move his toe when he 
walked and that he experienced pain and swelling on the 
bottom of his toes with walking.  

Regulations impose certain standards and requirements for any 
medical examination conducted by VA, in accordance with its 
duty to assist a claimant in connection with the evaluation 
of disability.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  If a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2000).  
If the examination report is inadequate as a basis for an 
evaluation, the rating agency may request a supplementary 
report from the examiner giving further details as to the 
degree and nature of disability.  38 C.F.R. § 4.70 (2000).  

The Board concludes that the May 1996 VA examination report 
is inadequate for evaluation purposes, as functional loss 
attributable to the veteran's service-connected disability 
was not addressed.  Specifically, as noted by the Court in 
DeLuca, ratings based on limitation of motion do not subsume 
38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court also stressed 
that, in evaluating disabilities of the joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner.  See DeLuca, at 206.  The 
veteran has complained of pain and swelling of the great left 
toe and has been noted to walk with a limp.  The veteran 
should be afforded a current VA examination and the factors 
set forth in DeLuca should specifically be addressed by the 
VA examiner.  

Further, the record shows that the veteran has received 
treatment from Sells Indian Health Service.  In January 1999, 
the RO requested the veteran to provide copies of these 
records or to provide a signed release so that the RO could 
obtain these records.  The veteran failed to respond to this 
request.  While this matter is in remand status, another 
attempt should be made to obtain these treatment records. 

Based on the foregoing and to fulfill the VA's duty to assist 
the veteran, the Board finds that outstanding treatment 
records should be obtained and associated with the claims 
file and that further examination with review of the record 
would be useful in determining the current severity of the 
veteran's service-connected residuals of a fracture of the 
left great toe.  As such, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request the veteran to identify all 
healthcare providers from whom he has 
received treatment for his left great toe 
since the May 1996 VA examination.  The 
RO should obtain and associate with the 
claims file any and all outstanding 
treatment records.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected residuals of a fracture of the 
left great toe.  The veteran's complaints 
are to be noted and the examiner is to 
comment as to whether they are part of 
the disability for which service 
connection is in effect.  It is therefore 
important that the claims file be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to report complaints and 
clinical findings in detail.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional loss of the use of the toe 
due to any of the following: (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should 
offer an opinion regarding the degree of 
functional impairment, caused by the 
veteran's service-connected disability 
and should reconcile all diagnoses and 
specify which symptoms are associated 
with each of the diagnosed disorders.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiner should so specify.  The 
examiner should specifically indicate 
whether the veteran's residuals of a 
fracture of the left great toe 
constitutes a moderate, moderately severe 
or severe disability of the foot.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284 
(2000).  The examiner should also comment 
on the impact that the veteran's service-
connected disability has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner should provide a detailed 
rationale for all opinions expressed. 

3.   Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO also is 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
compensable disability evaluation for 
residuals of a fracture of the left great 
toe.   

5.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, which includes regulations 
pertinent to all issues appealed, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





